DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in response to the Applicant’s filing on 9/03/2020. Claims 1–16 are pending and are examined below.

Priority
Acknowledgement is made of Applicant’s claim of foreign priority to JP2019-163563, filed on 9/09/2019.

Claim Objections
Claim 14 is objected to because of claim informalities.
As to claim 14, the claim limitation “the acceleration control” appears to lack antecedent basis. Examiner notes that clarifying that this control refers to “the acceleration/deceleration control” would overcome at least this objection.
Appropriate correction is required. 

Claim Rejections—35 U.S.C. § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 16 is rejected under 35 U.S.C. § 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. § 112, the applicant), regards as the invention. 
	As to claim 16, the claim limitations reciting “the driver desires to temporarily stop” (Emphasis added.) are vague and indefinite. It is unclear what time period delineates a temporary stop from a permanent stop, and there appears to be no description in the originally filed disclosure as to what time period constitutes a temporary stop. In light of the above, it is unclear what is being claimed in light of Applicant’s original disclosure.
	Appropriate correction is required.

Claim Rejections—35 U.S.C § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 7, 9, 10, and 14–16 are rejected under 35 U.S.C. § 102(a)(2) as being anticipated by Taniguchi (US20220219692A1). 

As to claim 1, Taniguchi discloses a vehicle driving assist apparatus applied to a vehicle as an own vehicle, comprising:
an electronic control unit which can execute at least one of (i) an acceleration/deceleration control as a driving assist control to automatically accelerate and decelerate an own vehicle and (ii) a steering control as the driving assist control to automatically steer the own vehicle (“The control device 18 executes the programs stored in the ROM using the CPU (processor) thereby to achieve … an autonomous travel control function for autonomously controlling the traveling speed and/or steering of the subject vehicle.” ¶ 28; see also FIG. 1.); and
a driving assist restart switch operated by a driver of the own vehicle to restart to execute the driving assist control which the electronic control unit has stopped executing (“The autonomous speed control is activated by turning ON … the resume/acceleration switch 162 [i.e., the driving assist restart switch].” ¶ 64; see also FIGS. 2, 5.),
wherein the electronic control unit is configured:
to stop executing the acceleration/deceleration control in response to the driver performing an automatic acceleration/deceleration rejection operation as the electronic control unit executes the acceleration/deceleration control, the automatic acceleration/deceleration rejection operation being an operation indicating that the driver does not desire to execute the acceleration/deceleration control (“The system [for performing acceleration/deceleration control] is turned OFF when the main switch 161 is turned OFF [i.e., when an automatic acceleration/deceleration rejection operation is performed] in any of the autonomous steering control/hands-off mode, the autonomous steering control/hands-on mode, the autonomous speed control, and the standby state.” ¶ 73; see also FIG. 5. In short, turning off the main switch 161 is analogous to at least performing an automatic acceleration/deceleration rejection operation.);
to stop executing the steering control in response to the driver performing an automatic steering rejection operation as the electronic control unit executes the steering control, the automatic steering rejection operation being an operation indicating that the driver does not desire to execute the steering control (“The system [for performing acceleration/deceleration control] is turned OFF when the main switch 161 is turned OFF [i.e., when an automatic steering rejection operation is performed] in any of the autonomous steering control/hands-off mode, the autonomous steering control/hands-on mode, the autonomous speed control, and the standby state.” ¶ 73; see also FIG. 5. In short, turning off the main switch 161 is analogous to at least performing an automatic steering  rejection operation.);
to stop executing the acceleration/deceleration control in response to the driver performing an automatic acceleration/deceleration stop operation other than the automatic acceleration/deceleration rejection operation as the electronic control unit executes the acceleration/deceleration control (“During the execution of the autonomous speed control, when the condition (8) of FIG. 5 is satisfied, the control transitions to the standby state [i.e., automatic acceleration/deceleration is stopped]. Examples of the condition (8) include … a condition in which any of the following conditions is satisfied: the driver has operated the brake; the driver has operated the cancel switch 164 of FIG. 2; [etc.]” ¶ 70, FIG. 5. In other words, acceleration/deceleration control is stopped when an operation other than the automatic acceleration/deceleration rejection operation (e.g., applying a brake, which is different than turning off the main switch 161) is performed.);
to stop executing the steering control in response to the driver performing an automatic steering stop operation other than the automatic steering rejection operation as the electronic control unit executes the steering control (“During the execution of the autonomous steering control … mode, when the condition (6) of FIG. 5 is satisfied, the autonomous steering control is stopped …. Examples of the condition (6) include … a condition in which any of the following conditions is satisfied: … the driver has operated the steering wheel; [etc.]” ¶ 69, FIG. 5. In other words, steering control is stopped when an operation other than the automatic steering rejection operation (e.g., operating the steering wheel, which is different than turning off the main switch 161) is performed.);
not to restart to execute the acceleration/deceleration control when the driving assist restart switch is operated after the electronic control unit stopped executing the acceleration/deceleration control in response to the driver performing the automatic acceleration/deceleration rejection operation (“The system [for performing acceleration/deceleration control] is turned OFF when the main switch 161 is turned OFF [i.e., when an automatic acceleration/deceleration rejection operation is performed] in any of the autonomous steering control/hands-off mode, the autonomous steering control/hands-on mode, the autonomous speed control, and the standby state.” ¶ 73, FIG. 5. “In step S1 of FIG. 6A [a flowchart illustrating the travel control process according to the present embodiment], a determination is made as to whether or not the main switch 161 of the control device 18 is ON, and when the main switch 161 is OFF, step S1 is repeated until the main switch 161 is turned ON.” ¶ 75, FIG. 6A. To sum up the above, when the main switch is turned off—that is, an automatic acceleration/deceleration rejection operation has been performed—automatic acceleration/deceleration cannot be enabled by any means, such as operating the driving assist restart switch (i.e., the resume/acceleration switch 162).);
not to restart to execute the steering control when the driving assist restart switch is operated after the electronic control unit stopped executing the steering control in response to the driver performing the automatic steering rejection operation (“The system [for performing steering control] is turned OFF when the main switch 161 is turned OFF [i.e., when an automatic steering rejection operation is performed] in any of the autonomous steering control/hands-off mode, the autonomous steering control/hands-on mode, the autonomous speed control, and the standby state.” ¶ 73, FIG. 5. “In step S1 of FIG. 6A [a flowchart illustrating the travel control process according to the present embodiment], a determination is made as to whether or not the main switch 161 of the control device 18 is ON, and when the main switch 161 is OFF, step S1 is repeated until the main switch 161 is turned ON.” ¶ 75, FIG. 6A. To sum up the above, when the main switch is turned off—that is, an automatic steering rejection operation has been performed—automatic steering cannot be enabled by any means, such as operating the driving assist restart switch (i.e., the resume/acceleration switch 162).);
to restart to execute the acceleration/deceleration control when the driving assist restart switch is operated after the electronic control unit stopped executing the acceleration/deceleration control in response to the driver performing the automatic acceleration/deceleration stop operation (“The autonomous speed control is activated by turning ON … the resume/acceleration switch 162 [i.e., the driving assist restart switch].” ¶ 64; see also FIGS. 2, 5. Additionally, when an acceleration/deceleration stop operation is performed, the system returns to the standby state. See ¶ 70. Hence, as underscored in FIG. 5, operation of the resume switch 162 may return operation in the standby state to the autonomous speed control after the acceleration/deceleration stop operation has been performed.); and
to restart to execute the steering control when the driving assist restart switch is operated after the electronic control unit stopped executing the steering control in response to the driver performing the automatic steering stop operation (“The autonomous speed control is activated by turning ON … the resume/acceleration switch 162 [i.e., the driving assist restart switch].” ¶ 64; see also FIGS. 2, 5. Additionally, when an automatic steering stop operation is performed (i.e., condition (7) is satisfied), the system returns to the standby state. See ¶ 69, FIG. 5. As exemplified in FIG. 5, operation of the resume switch 162 may return operation in the standby state to the autonomous steering control after the automatic steering stop operation has been performed.).

As to claim 7, Taniguchi discloses wherein:
the vehicle driving assist apparatus further comprises a driving assist switch operated by the driver to execute and stop executing the driving assist control (“The autonomous speed control is activated by turning ON … the resume/acceleration switch 162 [i.e., the driving assist control switch].” ¶ 64; see also FIGS. 2, 5. Examiner notes that the resume/acceleration switch 162 reads on the broadest reasonable interpretation of an acceleration/deceleration assist switch, a driving assist restart switch, and a driving assist control switch.); and
the automatic acceleration/deceleration stop operation is an operation performed by the driver to the driving assist switch as the electronic control unit executes the acceleration/deceleration control (“The resume/acceleration switch 162 is a switch for turning OFF the operation of the autonomous speed control function.” ¶ 24.).

As to claim 9, Taniguchi discloses wherein:
the vehicle driving assist apparatus further comprises a cancelling switch operated by the driver to stop executing the driving assist control (“During the execution of the autonomous speed control, when the condition (8) of FIG. 5 is satisfied, the control transitions to the standby state [i.e., automatic acceleration/deceleration is stopped]. Examples of the condition (8) include … a condition in which any of the following conditions is satisfied: the driver has operated the brake; the driver has operated the cancel switch 164 of FIG. 2; [etc.]” (Emphasis added.) ¶ 70, FIG. 5.); and
the automatic acceleration/deceleration stop operation is an operation performed by the driver to the cancelling switch as the electronic control unit executes the acceleration/deceleration control (“During the execution of the autonomous speed control, when the condition (8) of FIG. 5 is satisfied, the control transitions to the standby state [i.e., automatic acceleration/deceleration is stopped]. Examples of the condition (8) include … a condition in which any of the following conditions is satisfied: the driver has operated the brake; the driver has operated the cancel switch 164 of FIG. 2; [etc.]” (Emphasis added.) ¶ 70, FIG. 5.).

As to claim 10, Taniguchi discloses wherein:
the vehicle driving assist apparatus further comprises a cancelling switch operated by the driver to stop executing the driving assist control (“During the execution of the lane keeping mode of the autonomous steering control/hands-off mode, when the condition (5) of FIG. 5 is satisfied, the autonomous steering control and the autonomous speed control are stopped and transition to the standby state. Examples of the condition (5) include, but are not limited to, a condition in which any of the following conditions is satisfied: … the driver has operated the cancel switch 164 of FIG. 2; [etc.].” (Emphasis added.) ¶ 68, FIGS. 2, 5.); and
the automatic steering stop operation is an operation performed by the driver to the cancelling switch as the electronic control unit executes the steering control (“During the execution of the lane keeping mode of the autonomous steering control/hands-off mode, when the condition (5) of FIG. 5 is satisfied, the autonomous steering control and the autonomous speed control are stopped and transition to the standby state. Examples of the condition (5) include, but are not limited to, a condition in which any of the following conditions is satisfied: … the driver has operated the cancel switch 164 of FIG. 2; [etc.].” (Emphasis added.) ¶ 68, FIGS. 2, 5.).

As to claim 14, Taniguchi discloses wherein the electronic control unit is further configured:
to execute a handsfree control as the driving assist control including (i) the acceleration control and (ii) the steering control and permitting the driver to release his/her hands from a steering operator operated by the driver to steer the own vehicle (“During the execution of the lane keeping mode of the autonomous steering control/hands-on mode, when the condition (2) of FIG. 5 is satisfied, the mode transitions to the lane keeping mode of the autonomous steering control/hands-off mode.” ¶ 66; see also FIG. 5.);
to stop executing the handsfree control in response to the driver performing the automatic acceleration/deceleration rejection operation as the electronic control unit executes the handsfree control (“The system [for performing automatic acceleration/deceleration and steering control] is turned OFF when the main switch 161 is turned OFF [i.e., when an automatic acceleration/deceleration rejection operation is performed] in any of the autonomous steering control/hands-off mode, the autonomous steering control/hands-on mode, the autonomous speed control, and the standby state.” ¶ 73. See also FIG. 5, which shows that turning the main switch to OFF during the hands-off mode returns the system to the system OFF state.);
to stop executing the handsfree control in response to the driver performing the automatic steering rejection operation as the electronic control unit executes the handsfree control (“The system [for performing automatic acceleration/deceleration and steering control] is turned OFF when the main switch 161 is turned OFF [i.e., when an automatic steering rejection operation is performed] in any of the autonomous steering control/hands-off mode, the autonomous steering control/hands-on mode, the autonomous speed control, and the standby state.” ¶ 73. See also FIG. 5, which shows that turning the main switch to off during the hands-off mode returns the system to the system OFF state. Examiner notes that turning the main switch off is analogous to the broadest reasonable interpretation of both an automatic acceleration/deceleration rejection and an automatic steering rejection.);
not to restart to execute the handsfree control even when the driving assist restart switch is operated after the electronic control unit stopped executing the handsfree control in response to the driver performing the automatic acceleration/deceleration rejection operation (“In step S1 of FIG. 6A [a flowchart illustrating the travel control process according to the present embodiment], a determination is made as to whether or not the main switch 161 of the control device 18 is ON, and when the main switch 161 is OFF, step S1 is repeated until the main switch 161 is turned ON.” ¶ 75, FIG. 6A. To sum up the above, when the main switch is turned off—that is, an automatic acceleration/deceleration rejection operation is performed—automatic acceleration/deceleration cannot be enabled by any means, such as operating the driving assist restart switch (i.e., the resume/acceleration switch 162).); and
not to restart to execute the handsfree control even when the driving assist restart switch is operated after the electronic control unit stopped executing the handsfree control in response to the driver performing the automatic steering rejection operation (“In step S1 of FIG. 6A [a flowchart illustrating the travel control process according to the present embodiment], a determination is made as to whether or not the main switch 161 of the control device 18 is ON, and when the main switch 161 is OFF, step S1 is repeated until the main switch 161 is turned ON.” ¶ 75, FIG. 6A. To sum up the above, when the main switch is turned off—that is, an automatic steering rejection operation is performed—automatic acceleration/deceleration cannot be enabled by any means, such as operating the driving assist restart switch (i.e., the resume/acceleration switch 162).).

As to claim 15, Taniguchi discloses wherein the electronic control unit is further configured:
to execute the steering control without restarting to execute the handsfree control when the driving assist restart switch is operated after the electronic control unit stopped executing the handsfree control in response to the driver performing the automatic acceleration/deceleration rejection operation (“The autonomous speed control is activated by turning ON … the resume/acceleration switch 162 [i.e., the driving assist restart switch].” ¶ 64; see also FIGS. 2, 5. “During the execution of the autonomous speed control, when the condition (1) of FIG. 5 is satisfied, the mode transitions to the lane keeping mode of the autonomous steering control/hands-on mode.” (Emphasis added.) ¶ 65, FIG. 5. That is, when the resume switch is turned on and condition (1) is met, the system transitions into an autonomous steering control/hands-on mode without transitioning into the handsfree control.); and
to execute the acceleration/deceleration control without restarting to execute the handsfree control when the driving assist restart switch is operated after the electronic control unit stopped executing the handsfree control in response to the driver performing the automatic steering rejection operation (“The autonomous speed control is activated by turning ON … the resume/acceleration switch 162 [i.e., the driving assist restart switch].” ¶ 64; see also FIGS. 2, 5. As shown in FIG. 5, operation of the resume switch 162 may return operation in the standby state to the autonomous acceleration/deceleration control after the operating of the driving assist restart switch. Hands-on/off steering control is not necessarily restarted in this scenario.).

As to claim 16, Taniguchi discloses wherein:
the automatic acceleration/deceleration stop operation is an operation indicating that the driver desires to temporarily stop executing the acceleration/deceleration control (“The resume/acceleration switch 162 is a switch for turning OFF the operation of the autonomous speed control function.” ¶ 24. It is clear that a driver operating a switch for turning off an automatic acceleration/deceleration control operation would have a desire to at least temporarily stop executing the acceleration/deceleration control.); and
the automatic steering stop operation is an operation indicating that the driver desires to temporarily stop executing the steering control (“During the execution of the lane keeping mode of the autonomous steering control/hands-off mode, when the condition (5) of FIG. 5 is satisfied, the autonomous steering control and the autonomous speed control are stopped and transition to the standby state. Examples of the condition (5) include, but are not limited to, a condition in which any of the following conditions is satisfied: … the driver has operated the cancel switch 164 of FIG. 2; [etc.].” (Emphasis added.) ¶ 68, FIGS. 2, 5. It is clear that a driver operating a cancel switch for turning off an automatic steering operation would have a desire to at least temporarily stop executing the steering control.).

Claim Rejections—35 U.S.C. § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2, 5, and 6 are rejected under 35 U.S.C. § 103 as being unpatentable over Taniguchi. 

As to claim 2, Taniguchi discloses wherein: 
	the vehicle driving assist apparatus further comprises an acceleration/deceleration assist switch operated by the driver to execute and stop executing only the acceleration/deceleration control (“The autonomous speed control is activated by turning ON … the resume/acceleration switch 162 [i.e., the acceleration/deceleration assist switch].” ¶ 64; see also FIGS. 2, 5. Examiner notes that the resume/acceleration switch 162 reads on the broadest reasonable interpretation of both an acceleration/deceleration assist switch and a driving assist restart switch.); and 
	the automatic acceleration/deceleration stop operation is an operation performed by the driver to the acceleration/deceleration assist switch as the electronic control unit executes the acceleration/deceleration control (“The resume/acceleration switch 162 is a switch for turning OFF the operation of the autonomous speed control function.” ¶ 24.). 
Taniguchi fails to explicitly disclose wherein the automatic acceleration/deceleration rejection operation is an operation performed by the driver to the acceleration/deceleration assist switch as the electronic control unit executes the acceleration/deceleration control.
However, it would have been obvious to one of ordinary skill in the art to modify the invention of Taniguchi with the feature of: wherein the automatic acceleration/deceleration rejection operation is an operation performed by the driver to the acceleration/deceleration assist switch as the electronic control unit executes the acceleration/deceleration control, because one of ordinary skill in the art would recognize a stop operation also functions as a rejection operation in that both are preventing autonomous control. In this way, automatic control would not be restarted via the execution of a restart switch in the case in which the driver does not want automatic control to be resumed; e.g., if the driver accidentally switches the restart switch after performing the rejection operation, automatic control is not resumed. 

As to claim 5, Taniguchi discloses wherein:
the own vehicle is provided with a brake operator operated by the driver to brake the own vehicle (“The onboard equipment 14 includes various modules equipped in the vehicle and is operated by the driver's operation. Examples of such onboard equipment include a steering wheel, an accelerator pedal, a brake pedal, … and other specific switches.” (Emphasis added.) ¶ 21.); and 
the automatic acceleration/deceleration stop operation is an operation performed by the driver to the brake operator as the electronic control unit executes the acceleration/deceleration control (“The resume/acceleration switch 162 is a switch for turning OFF the operation of the autonomous speed control function” ¶ 24.)
Taniguchi fails to explicitly disclose wherein the automatic acceleration/deceleration rejection operation is an operation performed by the driver to the brake operator as the electronic control unit executes the acceleration/deceleration control.
However, it would have been obvious to one of ordinary skill in the art to modify the invention of Taniguchi with the feature of: wherein the automatic acceleration/deceleration rejection operation is an operation performed by the driver to the brake operator as the electronic control unit executes the acceleration/deceleration control, because one of ordinary skill in the art would recognize a stop operation also functions as a rejection operation in that both are preventing autonomous control. In this way, automatic control would not be restarted via the execution of a restart switch in the case in which the driver does not want automatic control to be resumed; e.g., if the driver accidentally switches the restart switch after performing the rejection operation, automatic control is not resumed. 

As to claim 6, Taniguchi discloses wherein:
	the own vehicle is provided with a steering operator operated by the driver to steer the own vehicle (“The onboard equipment 14 includes various modules equipped in the vehicle and is operated by the driver's operation. Examples of such onboard equipment include a steering wheel, an accelerator pedal, a brake pedal, … and other specific switches.” (Emphasis added.) ¶ 21.);
the automatic steering stop operation is an operation performed by the driver to the steering operator as the electronic control unit executes the steering control (“During the execution of the autonomous steering control … mode, when the condition (6) of FIG. 5 is satisfied, the autonomous steering control is stopped …. Examples of the condition (6) include … a condition in which any of the following conditions is satisfied: … the driver has operated the steering wheel; [etc.]” ¶ 69, FIG. 5. In other words, steering control is stopped when an operation other than the automatic steering rejection operation (e.g., operating the steering wheel, which is different than turning off the main switch 161) is performed.
Taniguchi fails to explicitly disclose the automatic steering rejection operation is an operation performed by the driver to the steering operator as the electronic control unit executes the steering control.
However, it would have been obvious to one of ordinary skill in the art to modify the invention of Taniguchi with the feature of: the automatic steering rejection operation is an operation performed by the driver to the steering operator as the electronic control unit executes the steering control, because one of ordinary skill in the art would recognize a stop operation also functions as a rejection operation in that both are preventing autonomous control. In this way, automatic control would not be restarted via the execution of a restart switch in the case in which the driver does not want automatic control to be resumed; e.g., if the driver accidentally switches the restart switch after performing the rejection operation, automatic control is not resumed. 

Claims 3, 8, and 11–13 are rejected under 35 U.S.C. § 103 as being unpatentable over Taniguchi in view of Matsumoto et al. (US20020007239A1; from here on referred to as Matsumoto).

As to claim 3, Taniguchi fails to explicitly disclose wherein:
	the vehicle driving assist apparatus further comprises a steering assist switch operated by the driver to execute and stop executing only the steering control; and
	the steering rejection operation is an operation performed by the driver to the steering assist switch as the electronic control unit executes the steering control.
	However, Matsumoto teaches wherein:
the vehicle driving assist apparatus further comprises a steering assist switch operated by the driver to execute and stop executing only the steering control (“An automatic steer switch 24 is an input device by which the driver can command the automatic steering control mode of the automatic steering mechanism.” ¶ 33.); and
the steering rejection operation is an operation performed by the driver to the steering assist switch as the electronic control unit executes the steering control (“When auto steer switch 24 is in an off state indicating the absence of command of the automatic steering mode, then control unit 10 proceeds from step S22 to step S31 [i.e., disengagement of automatic steering control].” ¶ 87; see also FIG. 6.).
	Taniguchi discloses stopping a steering control upon a driver performing a steering rejection operation. Matsumoto teaches wherein the steering rejection operation is performed by operating a steering assist switch.
	It would have been obvious to one of ordinary skill in the art to modify the invention of Taniguchi with the features of: the vehicle driving assist apparatus further comprises a steering assist switch operated by the driver to execute and stop executing only the steering control; and the steering rejection operation is an operation performed by the driver to the steering assist switch as the electronic control unit executes the steering control, as taught by Matsumoto, to enhance driver control by providing an accessible option to a driver for activating/rejecting steering control. 

As to claim 8, Taniguchi discloses wherein the vehicle driving assist apparatus further comprises a driving assist switch operated by the driver to execute and stop executing the driving assist control (“The autonomous speed control is activated by turning ON … the resume/acceleration switch 162 [i.e., the driving assist control switch].” ¶ 64; see also FIGS. 2, 5. Examiner notes that the resume/acceleration switch 162 reads on the broadest reasonable interpretation of an acceleration/deceleration assist switch, a driving assist restart switch, and a driving assist control switch.).
	Taniguchi fails to explicitly disclose wherein the automatic steering stop operation is an operation performed by the driver to the driving assist switch as the electronic control unit executes the steering control.
	However, Matsumoto teaches wherein the automatic steering stop operation is an operation performed by the driver to the driving assist switch as the electronic control unit executes the steering control (“When auto steer switch 24 is in an off state indicating the absence of command of the automatic steering mode, then control unit 10 proceeds from step S22 to step S31 [i.e., disengagement of automatic steering control].” ¶ 87; see also FIG. 6.).
	Taniguchi discloses a driving assist switch that may be operated by a driver to execute and stop executing driving assist control. Matsumoto teaches wherein the automatic steering stop operation is an operation performed by the driver to the driving assist switch.
	It would have been obvious to one of ordinary skill in the art to modify the invention of Taniguchi with the feature of: wherein the automatic steering stop operation is an operation performed by the driver to the driving assist switch as the electronic control unit executes the steering control, as taught by Matsumoto, because it is a useful feature in the art. The incorporation of this feature provides enhanced operability as it provides an accessible option to a driver to only stop steering control. In this way, a driver may have better control over the maneuvering of their vehicle. 


As to claim 11, Taniguchi discloses wherein the electronic control unit is configured:
	to execute both the acceleration/deceleration control and the steering control as the driving assist control (“From this standby state, the autonomous speed control is activated by turning ON the set/coast switch 163 or resume/acceleration switch 162 of FIG. 2.” ¶ 64. “During the execution of the autonomous speed control, when the condition (1) of FIG. 5 is satisfied, the mode transitions to the lane keeping mode of the autonomous steering control/hands-on mode.” ¶ 65.);
	to stop executing both the acceleration/deceleration control and the steering control in response to the driver performing the automatic acceleration/deceleration rejection operation as the electronic control unit executes both the acceleration/deceleration control and the steering control (“The system [for performing acceleration/deceleration control] is turned OFF when the main switch 161 is turned OFF [i.e., when an automatic acceleration/deceleration rejection operation is performed] in any of the autonomous steering control/hands-off mode, the autonomous steering control/hands-on mode, the autonomous speed control, and the standby state.” ¶ 73; see also FIG. 5. In short, turning off the main switch 161 is analogous to at least performing an automatic acceleration/deceleration rejection operation, and—as exemplified in FIG. 5—both the autonomous speed control and the autonomous steering control are stopped in response to the automatic acceleration/deceleration rejection operation.);
to stop executing both the acceleration/deceleration control and the steering control in response to the driver performing the automatic steering rejection operation as the electronic control unit executes both the acceleration/deceleration control and the steering control (“The system [for performing acceleration/deceleration control] is turned OFF when the main switch 161 is turned OFF [i.e., when an automatic steering rejection operation is performed] in any of the autonomous steering control/hands-off mode, the autonomous steering control/hands-on mode, the autonomous speed control, and the standby state.” ¶ 73; see also FIG. 5. In short, turning off the main switch 161 is analogous to at least performing an automatic steering rejection operation, and—as exemplified in FIG. 5—both the autonomous speed control and the autonomous steering control are stopped in response to the automatic steering rejection operation. Examiner notes that turning off the main switch 161 reads on the broadest reasonable interpretation of both performing an autonomous acceleration/deceleration rejection operation and an autonomous steering rejection operation.); and
to restart to execute the acceleration/deceleration control without restarting to execute the steering control when the driving assist restart switch is operated after the electronic control unit stopped executing both the acceleration/deceleration control and the steering control in response to the driver performing the automatic steering rejection operation (“The autonomous speed control is activated by turning ON … the resume/acceleration switch 162 [i.e., the driving assist restart switch].” ¶ 64; see also FIGS. 2, 5. Additionally, when an acceleration/deceleration stop operation is performed, the system returns to the standby state. See ¶ 70. Hence, as exemplified in FIG. 5, operation of the resume switch 162 may return operation in the standby state to the autonomous speed control after the acceleration/deceleration stop operation has been performed. Examiner further notes that such operation does not necessarily restart the autonomous steering control as a condition must be met to enter such autonomous steering control; hence the operation of the resume switch 162 restarts acceleration/deceleration control without executing the steering control.).
	Taniguchi fails to explicitly disclose wherein the electronic control unit is configured to restart to execute the steering control without restarting to execute the acceleration/deceleration control when the driving assist restart switch is operated after the electronic control unit stopped executing both the acceleration/deceleration control and the steering control in response to the driver performing the automatic acceleration/deceleration rejection operation.
	However, Matsumoto teaches wherein the electronic control unit is configured to restart to execute the steering control without restarting to execute the acceleration/deceleration control when the driving assist restart switch is operated after the electronic control unit stopped executing both the acceleration/deceleration control and the steering control in response to the driver performing the automatic acceleration/deceleration rejection operation (“An automatic steer switch 24 is an input device by which the driver can command the automatic steering control mode of the automatic steering mechanism.” ¶ 33. Examiner notes that there is no instance of performing automatic acceleration/deceleration control in Matsumoto. Hence, automatic steering is performed without performing acceleration/deceleration control.).
	Taniguchi discloses executing driver assist control, stopping both acceleration/deceleration and steering control in response to a rejection operation, and restarting acceleration/deceleration control without restarting steering control. Matsumoto teaches restarting steering control without restarting acceleration/deceleration control.
	It would have been obvious to one of ordinary skill in the art to modify the invention of Taniguchi with the feature of: wherein the electronic control unit is configured to restart to execute the steering control without restarting to execute the acceleration/deceleration control when the driving assist restart switch is operated after the electronic control unit stopped executing both the acceleration/deceleration control and the steering control in response to the driver performing the automatic acceleration/deceleration rejection operation, as taught by Matsumoto, because it is a useful feature in the art. The incorporation of this feature provides enhanced operability as it provides an accessible option to a driver to only perform steering control. In this way, a driver may have better control over the maneuvering of their vehicle. 


As to claim 12, Taniguchi discloses: 
to stop executing both the acceleration/deceleration control and the steering control in response to the driver performing the automatic acceleration/deceleration stop operation as the electronic control unit executes both the acceleration/deceleration control and the steering control (“During the execution of the lane keeping mode of the autonomous steering control/hands-off mode, when the condition (5) of FIG. 5 is satisfied, the autonomous steering control and the autonomous speed control are stopped and transition to the standby state. Examples of the condition (5) include … the driver has operated the cancel switch 164 of FIG. 2.” (Emphasis added.) ¶ 68; see also FIGS. 2, 5. Operating the cancel switch is analogous to the broadest reasonable interpretation of performing the automatic acceleration/deceleration stop operation.);
to stop executing both the acceleration/deceleration control and the steering control in response to the driver performing the automatic steering stop operation as the electronic control unit executes both the acceleration/deceleration control and the steering control (“During the execution of the lane keeping mode of the autonomous steering control/hands-off mode, when the condition (5) of FIG. 5 is satisfied, the autonomous steering control and the autonomous speed control are stopped and transition to the standby state. Examples of the condition (5) include … the driver has operated the cancel switch 164 of FIG. 2.” (Emphasis added.) ¶ 68; see also FIGS. 2, 5. Operating the cancel switch is analogous to the broadest reasonable interpretation of performing the automatic steering stop operation.);
to restart to execute both the acceleration/deceleration control and the steering control when the driving assist restart switch is operated after the electronic control unit stopped executing both the acceleration/deceleration control and the steering control in response to the driver performing the automatic acceleration/deceleration stop operation (“The autonomous speed control is activated by turning ON … the resume/acceleration switch 162 [i.e., the driving assist restart switch].” ¶ 64; see also FIGS. 2, 5. “During the execution of the autonomous speed control, when the condition (1) of FIG. 5 is satisfied, the mode transitions to the lane keeping mode of the autonomous steering control/hands-on mode.” ¶ 65. That is, if condition (1) is met when the autonomous speed control is restarted, then the autonomous steering control is restarted as well.); and
to restart to execute both the acceleration/deceleration control and the steering control when the driving assist restart switch is operated after the electronic control unit stopped executing both the acceleration/deceleration control and the steering control in response to the driver performing the automatic steering stop operation (“The autonomous speed control is activated by turning ON … the resume/acceleration switch 162 [i.e., the driving assist restart switch].” ¶ 64; see also FIGS. 2, 5. “During the execution of the autonomous speed control, when the condition (1) of FIG. 5 is satisfied, the mode transitions to the lane keeping mode of the autonomous steering control/hands-on mode.” ¶ 65. That is, if condition (1) is met when the autonomous speed control is restarted, then the autonomous steering control is restarted as well.).

As to claim 13, Taniguchi discloses: 
the vehicle driving assist apparatus further comprises a driving assist switch operated by the driver to stop executing the driving assist control (“The cancel switch 164 [i.e., the driving assist control switch] is a switch for turning OFF the autonomous speed control function.” ¶ 24.  Examiner notes that the cancel switch 164 reads on the broadest reasonable interpretation of a driving assist switch operated by the driver to stop executing the driving assist control.).;
the automatic acceleration/deceleration stop operation is an operation performed by the driver to the driving assist switch as the electronic control unit executes the acceleration/deceleration control (“During the execution of the lane keeping mode of the autonomous steering control/hands-off mode, when the condition (5) of FIG. 5 is satisfied, the autonomous steering control and the autonomous speed control are stopped and transition to the standby state. Examples of the condition (5) include, but are not limited to, a condition in which any of the following conditions is satisfied: … the driver has operated the cancel switch 164 of FIG. 2; [etc.].” (Emphasis added.) ¶ 68, FIGS. 2, 5.); and
the automatic steering stop operation is an operation performed by the driver to the driving assist switch as the electronic control unit executes the steering control (“During the execution of the lane keeping mode of the autonomous steering control/hands-off mode, when the condition (5) of FIG. 5 is satisfied, the autonomous steering control and the autonomous speed control are stopped and transition to the standby state. Examples of the condition (5) include, but are not limited to, a condition in which any of the following conditions is satisfied: … the driver has operated the cancel switch 164 of FIG. 2; [etc.].” (Emphasis added.) ¶ 68, FIGS. 2, 5.).

Claim 4 is rejected under 35 U.S.C. § 103 as being unpatentable over Taniguchi in view of Ishikawa et al. (US20190204828A1; from here on referred to as Ishikawa).

As to claim 4, Taniguchi discloses wherein the own vehicle is provided with an acceleration operator operated by the driver to accelerate the own vehicle (“The onboard equipment 14 includes various modules equipped in the vehicle and is operated by the driver's operation. Examples of such onboard equipment include a steering wheel, an accelerator pedal, a brake pedal, … and other specific switches.” (Emphasis added.) ¶ 21.).
	Taniguchi fails to explicitly disclose wherein the automatic acceleration/deceleration rejection operation is an operation performed by the driver to the acceleration operator as the electronic control unit executes the acceleration/deceleration control.
However, Ishikawa teaches wherein the automatic acceleration/deceleration rejection operation is an operation performed by the driver to the acceleration operator as the electronic control unit executes the acceleration/deceleration control (“When the driver operates (overrides) the operation member such as the accelerator pedal 70 … the controller 100 of the vehicle 1 of the embodiment starts control of the acceleration/deceleration of the vehicle according to the operation of the accelerator pedal 70 or the brake pedal 72 (hereinafter referred to as ‘override control’) or performs control to release the automated drive mode and switch to the manual drive mode (hereinafter referred to as ‘drive mode switch control.’”). ¶ 84.).
Taniguchi discloses wherein the own vehicle is provided with an acceleration operator operated by the driver to accelerate the own vehicle, and performing an acceleration/deceleration rejection operation. Ishikawa teaches wherein the automatic acceleration/deceleration rejection operation is an operation performed by the driver to the acceleration operator. 
	It would have been obvious to one of ordinary skill in the art to modify the invention of Taniguchi with the feature of: wherein the automatic acceleration/deceleration rejection operation is an operation performed by the driver to the acceleration operator as the electronic control unit executes the acceleration/deceleration control, as taught by Ishikawa, because it is a useful feature in the art. The incorporation of this feature provides enhanced operability as it provides an accessible option to a driver to reject acceleration/deceleration control. In this way, a driver may have better control over the maneuvering of their vehicle.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIO C GONZALEZ whose telephone number is (571) 272-5633. The examiner can normally be reached M–F, 9:00–6:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey S. Jabr can be reached on (571) 272-1516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/M.C.G./Examiner, Art Unit 3668
/LAIL A KLEINMAN/Primary Examiner, Art Unit 3668